internal_revenue_service number release date index number ------------------------------ ---------------------- ------------------------- re ------------------------------ --------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-130194-10 date january legend settlor trust trust taxpayer date date date date date year child child child child child -------------------- ----------------------------------------------------------- ------------------------------------------------------------ ---------------------------------------------------------- --------------------- ---------------------- ----------------------- ------------------------- ------------------ ------- ------------------------ ------------------------ -------------- ------------------- --------------------- dear -------------------- this letter responds to the letter from your authorized representatives dated date and subsequent correspondence requesting rulings concerning the generation-skipping_transfer gst tax treatment with respect to trust and trust the facts and representations submitted are summarized as follows on date settlor executed trust on date settlor executed trust both trusts provide that upon the death of settlor the net_income of each trust is to be distributed annually in equal shares to settlor’s five children child through plr-130194-10 child upon the death of a child of settlor the net_income to be distributed to such child is to be distributed to such child’s children per stirpes no principal may be distributed from a_trust until the trust is terminates trust is to terminate upon the later occurrence of the real_property held within the trust has been developed as determined in the sole discretion of the trustee or upon the death of the last surviving child of settlor trust is to terminate upon the death of the last surviving child of settlor upon termination the undistributed_net_income and the principal of each trust is to be distributed per stirpes to the children of each of settlor’s children settlor died on date which is before date child one of settlor’s children died five days later on date settlor’s excecutor did not allocate gst_exemption to either trust starting in year the trustees of trust and trust made distributions of net_income each year to the children of settlor child 1’s one-fifth share of income was divided per stirpes among child 1’s living children taxpayer is one of child 1’s children on date child died after date child 2’s one-fifth share of income was divided per stirpes among child 2’s living children you have requested the following rulings proposed and final regulations issued after settlor’s death can reasonably be relied upon by taxpayer as interpretations of internal_revenue_code sections in effect at settlor’s death where there were no proposed or final regulations applicable at the time of settlor’s death as a result of settlor’s death the separate_share_rule of sec_2654 of the internal_revenue_code applies to the interest of each of settlor’s children as there were no regulations in effect in interpreting sec_2612 the 90-day rule under sec_26_2651-1 of the generation-skipping_transfer_tax regulations is a reasonable interpretation of sec_2612 therefore because child died five days after settlor child is deemed to have predeceased the settlor and taxpayer qualifies to be stepped-up to child 1’s generational level in the alternative if the internal_revenue_service service rules that the 90-day rule under sec_26_2651-1 does not apply a qualified_disclaimer under sec_2518 executed by the estate of child would cause child 1’s separate share to be treated as if he had predeceased settlor plr-130194-10 thereby making the transfer of the interest to child 1’s children a direct_skip as defined in sec_2612 thus the children of child would qualify to be stepped-up to child 1’s generational level child 1’s death caused a partial taxable_termination of the trust under sec_2612 for which the trustee was liable for the tax out of child 1’s share of the trusts all distributions of net_income to taxpayer and the other children of child after the generation-skipping_transfer gst tax is paid on the partial taxable_termination as the result of child 1’s death would not constitute taxable_distributions under sec_2612 law and analysis ruling sec_2 and sec_2601 imposes a tax on every generation-skipping_transfer a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2603 provides in relevant part that in the case of a taxable_distribution the tax imposed by sec_2601 shall be paid_by the transferee and in the case of a taxable_termination the tax imposed by sec_2601 shall be paid_by the trustee sec_2603 provides that unless otherwise directed pursuant to the governing instrument by specific reference to the gst tax the tax imposed on a gst shall be charged to the property constituting the transfer sec_2611 provides that the term generation-skipping_transfer does not include any transfer to the extent a the property transferred was subject_to a prior tax imposed under this chapter b the transferee in the prior transfer was assigned to the same generation as or a lower generation than the generation assignment of the transferee of this transfer and c such transfer does not have the effect of avoiding tax under this chapter with respect to any transfer sec_2612 provides that a taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust where the property passes to a skip_person sec_2612 provides that a taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that a direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person as a natural_person who is assigned to a generation that is two or more generations below that of the transferor or a_trust in which either a all interests are held by skip persons or b there is no plr-130194-10 person holding an interest in the trust and at no time after the transfer may a distribution including distributions upon termination be made from the trust to a non-skip_person sec_2651 provides that for purposes of the gst tax the generation to which any person other than the transferor belongs shall be determined in accordance with the rules set forth in this section sec_2651 provides that an individual who is a lineal descendant of a grandparent of the transferor shall be assigned to that generation which results from comparing the number of generations between the grandparent and the individual with the number of generations between the grandparent and the transferor sec_2652 defines the term transferor for gst tax purposes in general the transferor is the last person with respect to whom the property was subject_to an estate or gift_tax sec_2654 provides that for purposes of the gst tax the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts except as provided in the preceding sentence nothing in chapter is to be construed as authorizing a single trust to be treated as two or more trusts sec_26_2654-1 of the generation-skipping_transfer_tax regulations provides that if a single trust consists solely of substantially separate and independent shares for different beneficiaries the share attributable to each beneficiary or group of beneficiaries is treated as a separate trust for purposes of chapter the phrase substantially separate and independent shares generally has the same meaning as provided in sec_1_663_c_-3 of the income_tax regulations however a portion of a_trust is not a separate share unless such share exists from and at all times after the creation of the trust additions to and distributions from such trusts are allocated pro_rata among the separate trusts unless the governing instrument expressly provides otherwise sec_1_663_c_-3 generally provides that shares of a_trust shall be considered to be separate shares if distributions from the trust are to be made in substantially the same manner as if separate trusts had been created separate shares will exist where an instrument directs the trustee to divide the testator's residuary_estate into separate shares which under applicable law do not constitute separate trusts for each of the testator's children and the trustee is given discretion with respect to each share to distribute or accumulate income or to distribute principal or accumulated income or to do both sec_1_663_c_-3 provides that separate share treatment will not be applied to a_trust subject_to a power to distribute apportion or accumulate income or distribute corpus to or for one or more beneficiaries within a group or class of plr-130194-10 beneficiaries unless payment of income accumulated income or corpus of a share of one beneficiary cannot affect the proportionate share of income accumulated income or corpus of the other beneficiaries sec_1_663_c_-3 provides that a share may be considered separate even though more than one beneficiary has an interest in it for example two beneficiaries may have equal disproportionate or indeterminate interests in one share which is separate and independent from another share in which one or more beneficiaries have an interest sec_26_2654-1 example illustrates a situation where t transfers dollar_figure to a_trust under which income is to be paid in equal shares for years to t's child c and t's grandchild gc or their respective estates the trust does not permit distributions of principal during the term of the trust at the end of the 10-year term the trust principal is to be distributed to c and gc in equal shares the shares of c and gc in the trust are separate and independent and therefore are treated as separate trusts the result would not be the same if the trust permitted distributions of principal unless the distributions could only be made from a one-half separate share of the initial trust principal and the distributee's future rights with respect to the trust are correspondingly reduced t may allocate part of t's gst_exemption under sec_2632 to the share held for the benefit of gc in this case according to the terms of trust and trust upon the death of a child of settlor such deceased child’s one-fifth share of the net_income of trust and trust is to be distributed to the children of the deceased child per stirpes in addition these children of the deceased child are entitled to share collectively in one fifth of the trust principal upon the death of the last of settlor’s children thus we conclude that each of trust and trust is comprised of five substantially separate and independent shares for purposes of sec_2654 because trust and trust are each comprised of five substantially separate and independent shares upon the death of child child 1’s separate share vests completely in the children of child based upon the facts submitted and representations made we conclude that because the children of child are skip persons and no non-skip persons continue to be beneficiaries of that separate share a taxable_termination over that separate share occurs further we conclude that gst taxes will be paid_by the trustee of each trust from child 1’s one-fifth share of the trust and all future distributions from each trust to the children of child will not be subject_to gst tax ruling sec_2612 as in effect on date provided a special rule pertaining to the determination of whether any transfer was a direct_skip specifically sec_2612 provided in relevant part that for purposes of determining whether any transfer is a direct_skip if a an individual is a grandchild of the transferor or the transferor's spouse plr-130194-10 or former spouse and b as of the time of the transfer the parent of such individual who is a lineal descendant of the transferor or the transferor's spouse or former spouse is dead such individual shall be treated as if such individual were a child of the transferor and all of that grandchild's children shall be treated as if they were grandchildren of the transferor if any transfer of property to a_trust would be a direct_skip but for this paragraph any generation assignment under this paragraph shall apply also for purposes of applying this chapter to transfers from the portion of the trust attributable to such property paragraph c was stricken from the code by the taxpayer_relief_act_of_1997 p l stat sec_2651 sets forth rules to determine the generation to which any person other than the transferor belongs sec_2651 provides that an individual who is a lineal descendant of a grandparent of the transferor shall be assigned to that generation which results from comparing the number of generations between the grandparent and such individual with the number of generations between the grandparent and the transferor sec_2651 as added by the taxpayer_relief_act_of_1997 effective for terminations distributions and transfers occurring after date provides a special rule for determining the generation assignment of individuals with a deceased parent for purposes of determining whether any transfer is a generation-skipping_transfer if a an individual is a descendant of a parent of the transferor or the transferor's spouse or former spouse and b such individual's parent who is a lineal descendant of the parent of the transferor or the transferor's spouse or former spouse is dead at the time of the transfer from which an interest of such individual is established or derived is subject_to the estate_tax or the gift_tax upon the transferor such individual shall be treated as if such individual were a member of the generation which is one generation below the lower_of the transferor's generation or the generation assignment of the youngest living ancestor of such individual who is also a descendant of the parent of the transferor or the transferor's spouse or former spouse and the generation assignment of any descendant of such individual shall be adjusted accordingly sec_26_2651-1 provides that sec_26_2651-1 applies for purposes of determining whether a transfer to or for the benefit of an individual who is a descendant of a parent of the transferor or the transferor's spouse or former spouse is a gst if that individual's parent who is a lineal descendant of the parent of the transferor or the transferor's spouse or former spouse is deceased at the time the transfer from which an interest of such individual is established or derived is subject_to the tax imposed on the transferor by chapter or the individual is treated as if that individual were a member of the generation that is one generation below the lower_of i the transferor's generation or ii the generation assignment of the individual's youngest living lineal plr-130194-10 ancestor who is also a descendant of the parent of the transferor or the transferor's spouse or former spouse on date the service published final regulations at t d which added sec_26_2651-1 to the regulations sec_26_2651-1 currently provides that for purposes of sec_26_2651-1 any individual who dies no later than days after a transfer occurring by reason of the death of the transferor is treated as having predeceased the transferor this provision is known as the 90-day rule on date the service published final regulations at t d which included an earlier version of the 90-day rule sec_26_2612-1 as in effect after date provided that solely for the purpose of determining whether a transfer to or for the benefit of a lineal descendant of the transferor the transferor's spouse or a former spouse of the transferor is a direct_skip the generation assignment of the descendant is determined by disregarding the generation of a predeceased individual who was both an ancestor of the descendant and a lineal descendant of the transferor the transferor's spouse or a former spouse of the transferor a predeceased child if a transfer to a_trust would be a direct_skip but for this paragraph any generation assignment determined under this paragraph continues to apply in determining whether any subsequent distribution from or termination of an interest in the portion of the trust attributable to that transfer is a gst a living descendant who dies no later than days after the subject transfer is treated as having predeceased the transferor to the extent that either the governing instrument or applicable local law provides that such individual shall be treated as predeceasing the transferor except as provided in this paragraph a a living descendant is not treated as a predeceased child solely by reason of applicable local law eg an individual is not treated as a predeceased child solely because state law treats an individual executing a disclaimer as having predeceased the transferor of the disclaimed property sec_26_2601-1 provides in relevant part that the regulations under sec_26_2612-1 are effective with respect to generation-skipping transfers made on or after date however taxpayers may at their option rely on these regulations in the case of generation-skipping transfers made and trusts that became irrevocable after date and before date in this case settlor died on date a date before date because there was no immediate right to income or principal vested in any skip persons no direct_skip as defined in sec_2612 occurred upon the death of settlor because the 90-day rule under sec_26_2612-1 only applies if the transfer is a direct_skip the 90-day rule under sec_26_2612-1 does not apply here moreover neither the rule under sec_26_2651-1 nor the rule under sec_26_2612-1 were in effect as of date therefore based upon the facts submitted and representations made we plr-130194-10 conclude that the children of child do not qualify to be stepped-up to child 1’s generational level pursuant to the special rules contained in sec_26_2651-1 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein we express no opinion on the federal tax consequences of the transactions under the cited provisions or under any other provisions of the code pursuant to sec_3 of revproc_2010_3 2010_1_irb_110 the service may decline to address questions that the service determines in its discretion should not be answered in the general interests of tax_administration accordingly we decline to rule on ruling sec_1 and the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries ___________________________________ by leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
